DETAILED ACTION
This office action is in response to the communication dated 16 May 2022 concerning application 16/623,219 filed on 16 December 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-23 are pending and under consideration for patentability; claims 1, 2, 4, 10, and 20-22 have been amended.  

Response to Arguments
Applicant’s arguments dated 16 May 2022 have been fully considered, but they are not persuasive or moot in view of the new grounds of rejection necessitated by Applicant’s amendments to the claims.
Applicant has amended the independent claims to more explicitly recite that the signal quality score comprises a numerical score.  The Examiner has addressed the amended limitations in the updated text below.   
Applicant argues against Examiner’s interpretation of Koyrakh’s percentage, as shown in figures 3 and 4, as a percentile score.  In support of this, Applicant argues that “the percentage shown in Figures 3 and 4 of Koyrakh is an inclusion criterion, not a score” (p. 8 of the Arguments).  Applicant continues that “the percentage shown in Figures 3 and 4 is a morphology matching score threshold,” concluding that “it is an input specified by the user, not an output generated by the system,” (p. 8 of the Arguments, emphasis removed for clarity).  The Examiner respectfully disagrees. 

    PNG
    media_image1.png
    138
    205
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    97
    138
    media_image2.png
    Greyscale
First, it is noted that Figures 3 and 4 themselves refer to the percentages referenced by the Examiner as “scores.”  The relevant sections of figures 3 and 4 are reproduced below, which clearly indicate a score of 93% for the rendering in figure 3 (below, left) and a score of 97% for the rendering in figure 4 (below, right). 
Therefore, the Examiner respectfully disagrees with Applicant’s assertion that the percentages shown are not scores.  
Regarding the inclusion criterion being an input specified by the user and not an output generated by the system, the Examiner respectfully submits that the inclusion criteria may be specified by the user, but the morphology matching scores are indeed outputs generated by the system.  For example, the “thresholds” to which Applicant refers are in the rightmost panels of figures 3 and 4 and are adjusted or set by the user, for example via the sliders shown in the figures.  However, the percentages on the leftmost panels, reproduced above, are computed by the system, as described in Koyrakh’s paragraph [0058].  The relevant portion of this paragraph is reproduced below, with emphasis added by the Examiner.
[0058] … Unlike extant systems, which typically require the practitioner to "eyeball" when a current beat matches a template beat, EKG match criteria utilize morphology matching algorithms to compare the morphology of the current beat to the morphology of the template beat and assign a matching score that quantifies how well the current beat morphology matches the template beat morphology.  If the matching score exceeds a preset matching score threshold (e.g., 85%), then the EKG matching criterion is satisfied and the collected electrophysiology data point can be added to the electrophysiology map.

Using this section as a guide, it can be said that the morphology matching score threshold may be an input specified by the user, as argued by the Applicant and not disputed by the Examiner, but the actual matching score that quantifies how well the current beat matches the template beat is generated by the system, contrary to Applicant’s assertion.  The rightmost panels of figures 3 and 4 provide the interfaces for the user to select which inclusion criteria to use when rendering the electrophysiological maps depicted in the leftmost panels of these figures.  The user may select the criteria, but the system renders the map.  Therefore, the Examiner respectfully maintains that Koyrakh describes computing a signal quality score as recited. 
Applicant argues that it is not “availing for the Examiner to argue ‘that deciding whether or not to include the electrophysiological data point in the electrophysiological map is analogous to computing a signal quality score[.]’ ” as stated by the Examiner in the previous Office Action (p. 8 of the Arguments).  Applicant continues that “analogy is neither an express nor an inherent disclosure, and thus does not establish prima facie anticipation” (p. 8 of the Arguments).  The Examiner respectfully submits that the use of the word “analogous” was used to mean that the prior art “reads on” the pending claims.  The Examiner is not relying on analogy to establish prima facie anticipation, but merely is directing Applicant to similar elements between the prior art and the pending claims.  It is the similarity between these elements that the Examiner is using to establish either anticipation or obviousness.  
Applicant argues against Examiner’s interpretation of Harlev, arguing that, although Harlev may describe beat metrics, “Harlev does not disclose that the ‘beat metrics’ are numerical” (p. 9 of the Arguments).  Applicant continues that “nor does it describe a composite signal quality score for a given electrophysiological signal” (p. 9 of the Arguments).  The Examiner respectfully disagrees and directs Applicant to Harlev’s paragraph [0335], reproduced below, with emphasis added by the Examiner. 
[0335] Beat metrics may be designed to provide both a binary YES/NO acceptance decision as well as a value indicative of the acceptance level.  When aggregating different beat metrics into a beat acceptance decision a logical AND can be applied to all beat metrics.  If desired, a more elaborate function can be applied by the computer to either the set of binary decisions or values in order to determine if a beat is to be added into the map dataset.

Regarding Applicant’s argument that “Harlev does not disclose that the ‘beat metrics’ are numerical,” the Examiner respectfully submits that Harlev’s description of calculating values indicative of the acceptance level reads on the claimed limitation of a numerical signal quality score.  
Regarding Applicant’s argument that Harlev does not describe “a composite signal quality score for a given electrophysiological signal,” it is noted that the features upon which applicant relies are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Further, the Examiner respectfully submits that Harlev’s description of aggregating different beat metrics and using a more elaborate function to the individual beat metric values in order to determine if a beat is added to the map dataset is analogous to generating a composite signal quality score for a given electrophysiological signal.  
Regarding claims 5, 11, and 23, Applicant argues that, since Koyrakh’s inclusion criteria are inputs specified by the user and not outputs generated by the system, “Koyrakh’s ‘heads up’ display is not a ‘graphical representation of the signal quality score’ ” (p. 9 of the Arguments). The Examiner respectfully disagrees for at least the reasons presented above in reference to the morphology matching scores being generated by the system.  Additionally, the Examiner respectfully directs Applicant to the numerous instances in which Koyrakh refers to the mapping processor being configured to generate a graphical representation of the electrophysiology map from a plurality of electrophysiology data points ([0013], [0014], [0015], among others).  Therefore, the Examiner respectfully maintains that Koyrakh describes generating a graphical representation of the signal quality score.  
Regarding claims 8 and 14, Applicant argues that “nothing in Koyrakh's Figures 3 and 4 expresses signal quality scores for a plurality of signals” (p. 9 of the Arguments).  The Examiner respectfully disagrees and submits that the left-most panels, which the Applicant agrees as illustrating maps of cycle lengths, also contain scores (93% and 97%, respectively, as shown in the sections of figures 3 and 4 reproduced earlier).  The Examiner also respectfully submits that it is only the cycle lengths (“plurality of signals”) that meet certain criteria (“signal quality scores”) that are included in the renderings, not all of the cycle lengths for all of the electrophysiological signals.   
Regarding claims 9 and 15, Applicant argues against Examiner’s interpretation of the left-most panels of Koyrakh’s figures 3 and 4 as depicting a graphical representation of the signal quality map on a geometric model of the anatomical region (p. 10 of the Arguments).  Applicant seems to agree that the left-most panels of figures 3 and 4 represent cycle length data, but argues that these panels do not show signal quality score data.  The Examiner respectfully disagrees for at least the reasons presented earlier regarding the signal quality score data.  The Examiner also respectfully directs Applicant to those sections in which Koyrakh refers to these panels as containing geometry points and/or geometry models (Abstract, [0012], [0015], among others).  The Examiner also respectfully submits that the models seem to correspond in shape (geometry) to the patient’s cardiac anatomy.  Therefore, the Examiner respectfully maintains that Koyrakh describes generating a graphical representation of the signal quality map on a geometric model of the anatomical region. 
Regarding claims 6 and 12, Applicant argues that neither Koyrakh nor Harlev teaches or suggests coloring a graphical representation of the electrophysiological signal (p. 10 of the Arguments).  In support of this, Applicant argues that Koyrakh’s figures 3 and 4 show cycle length times.  As best as the Examiner can interpret, Applicant seems to be arguing that Koyrakh’s cycle length times are not analogous to a graphical representation of the electrophysiological signals.  If this is the case, the Examiner respectfully disagrees and directs Applicant to Koyrakh’s paragraphs [0042] - [0044], which describe the method by which the graphical representations on the left-most panels of figures 3 and 4 are generated.  Briefly, the user can select which EKG signals to include, for example by using the check boxes to the left of the signals in figure 4, and which inclusion criteria to use to filter out the specific signals of interest, for example by using the sliders and menus on the right-most panels of the figures.  The resulting map, shown in the left-most panels, is itself a graphical representation of the electrophysiological signals.  In other words, the EKG traces are the electrophysiological signals, and the cycle length times are the graphical representations of these electrophysiological signals.  The right-most panels illustrate the graphical representations along with color bars on the left-side of the panels, indicating that the graphical representations themselves are colored.  Therefore, the Examiner respectfully maintains that Koyrakh describes coloring a graphical representation of the electrophysiological signal.  
Regarding claims 6 and 12, Applicant also argues against Examiner’s interpretation of Harlev’s figure 11, arguing that this figure “does not depict any electrophysiological signals” (p. 10 of the Arguments).  The Examiner respectfully disagrees and directs Applicant to Harlev’s paragraph [0301], which describes that figure 11 shows exemplary electroanatomical maps.  These electroanatomical maps are the graphical representation of electrophysiological signals.  As these maps also contain color bars, the Examiner respectfully submits that these maps describe coloring a graphical representation of the electrophysiological signal.  

Claim Rejections - 35 USC § 102 / 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7-11, 13-18, and 20-23 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by Koyrakh et al. (US 2015/0057507 A1), or, in the alternative, under 35 U.S.C. 103 as obvious over Koyrakh in view of Harlev et al. (US 2012/0184863 A1).
Regarding claims 1 and 20, Koyrakh describes a method and system of determining signal quality of an electrophysiological signal ([0004], adding electrophysiology data points to an electrophysiology map when inclusion data satisfies inclusion criteria), comprising 
receiving, at a signal processor ([0013])
information regarding proximal stability, relative to an anatomical region ([0048], the measured electrophysiological information is associated with a particular location in space; [0054]: “a proximity criterion can help ensure that the electrophysiology data point is sufficiently close to a geometry point,” including “when the location of the probe…is within a preset distance” from a geometry point; the Examiner respectfully submits that the “geometry point” described by the prior art is analogous to the “anatomical region” as recited), of an electrophysiology catheter used to measure the electrophysiological signal at an acquisition time of the electrophysiological signal ([0051], catheter velocity criterion; [0054], proximity criterion)
information regarding temporal stability of the electrophysiological signal ([0052], dwell time criterion)
computing a signal quality score using the information regarding proximal stability and the information regarding temporal stability (figure 5, decision block 540; [0049], if the inclusion data for the collected electrophysiology data point satisfies the defined inclusion criteria, then the electrophysiology data point is added to the electrophysiology map; figures 3 and 4, panels 300 also show a percentile score in the bottom right box; the Examiner respectfully submits that deciding whether or not to include the electrophysiological data point in the electrophysiological map is analogous to computing a signal quality score, as only those points that meet the inclusion criteria (i.e., have a high enough signal quality score or a signal quality score of “yes”) are included in the electrophysiological map)
wherein the signal quality score comprises a numerical score (figures 3 and 4, panels 300 also show a percentile score in the bottom right box)
Regarding claim 10, Koyrakh describes a method of mapping electrophysiological signal quality ([0004]), comprising receiving an electrophysiological signal ([0004]) and computing a signal quality score for the received electrophysiological signal as a function of two or more of a surface proximity parameter (0054]), a contact force parameter ([0096]), and a signal temporal stability parameter ([0052]), wherein the signal quality score comprises a numerical score (figures 3 and 4, panels 300 also show a percentile score in the bottom right box).  
Regarding claims 1, 10, and 20, specifically regarding the limitation of computing a “signal quality score,” the Examiner respectfully submits that Koyrakh’s disclosure of only using points that meet the inclusion criteria inherently discloses the use of a “score.”  The Examiner interprets Koyrakh’s embodiments in figures 3 and 4 as supporting this, as figure 3 shows a score of 93% along with the other characteristics of the data points (cycle length, local activation time, and stability).  Similarly, figure 4 shows a score of 97% along with cycle length and local activation time measurements.  
However, in the event that the Examiner’s interpretation is challenged, the Examiner introduces the reference by Harlev.  Harlev also describes a method for determining signal quality of an electrophysiological signal ([0312] - [0313]), including computing a signal quality score in order to determine whether to include the electrophysiological signal data in an electrophysiological map ([0313], beat metrics are computed and provide information on the quality of the specific beat or the likelihood that the beat data is good for inclusion in the map; [0335], beat metrics can provide both a binary yes/no acceptance decision as well as a value indicative of the acceptance level).  As Harlev is also directed towards determining electrophysiological signal quality and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate a signal quality metric, similar to that described by Harlev, when using the method described by Koyrakh, as doing so advantageously allows the user to view electrophysiological data that not only meets the inclusion criteria but also is close to meeting the inclusion criteria, providing a more complete view of the user’s physiological status. 
Regarding claims 2 and 21, Koyrakh further describes wherein the information regarding proximal stability comprises
information regarding a distance between the electrophysiology catheter and an anatomical surface at the acquisition time ([0054])
information regarding a velocity of the electrophysiology catheter at the acquisition time ([0051])
Regarding claim 3, Koyrakh further describes wherein the distance between the electrophysiology catheter and the anatomical surface ([0054]: “a proximity criterion can help ensure that the electrophysiology data point is sufficiently close to a geometry point…the proximity criterion can be defined such that it is only satisfied when the location of the probe when the electrophysiology data point is collected is within a preset distance (e.g., 4 mm) from a geometry point”) is measured using a geometric model of the anatomical region ([0054]: “the geometry points can be…sourced from an external imaging modality (e.g., CT, MRI, or the like);” the Examiner respectfully submits that the collection of externally sourced geometry points constitutes a “geometric model”).
Regarding claims 4 and 22, Koyrakh further describes wherein the information regarding proximal stability further comprises information regarding contact force between the electrophysiology catheter and an anatomical surface at the acquisition time ([0096], force based inclusion criteria).
Regarding claims 5, 11, and 23, Koyrakh further describes outputting a graphical representation of the signal quality score (figures 3 and 4; [0043]: “the “heads up” display provides feedback regarding the current status of certain inclusion criteria).
Regarding claim 7, Koyrakh further describes repeating the steps for a plurality of electrophysiological signals to create a signal quality map (figures 3 and 4 show the results of multiple electrophysiological data points which have been used to generate a signal quality map). 
Regarding claims 8 and 14, Koyrakh further describes outputting a graphical representation of the signal quality map (figures 3 and 4, panels 300). 
Regarding claims 9 and 15, Koyrakh further describes wherein outputting a graphical representation of the signal quality map comprises outputting the graphical representation of the signal quality map on a geometric model of the anatomical region (figures 3 and 4, panels 300).
Regarding claim 13, Koyrakh further describes repeating the step of computing a signal quality score for the received electrophysiological signal as a function of two or more of a surface proximity parameter, a contact force parameter, and a signal temporal stability parameter for a plurality of received electrophysiological signals ([0012], [0047]), to create a signal quality map (figures 3 and 4 show the results of multiple electrophysiological data points which have been used to generate a signal quality map).
Regarding claim 16, Koyrakh further describes wherein the surface proximity parameter is based at least in part upon a distance from an electrophysiology catheter receiving the received electrophysiological signal and an anatomical region from which the received electrophysiological signal originated at an acquisition time of the received electrophysiological signal ([0054]). 
Regarding claim 17, Koyrakh further describes wherein the surface proximity parameter is based at least in part upon a velocity of the electrophysiology catheter at the acquisition time ([0051]). 
Regarding claim 18, Koyrakh further describes wherein the function of two or more of a surface proximity parameter, a contact force parameter, and a signal temporal stability parameter comprises a function of all of the surface proximity parameter, the contact force parameter, and the signal temporal stability parameter ([0012], [0047]). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Koyrakh, either alone, or in view of Harlev.  
Regarding claims 6 and 12, Koyrakh discloses the method according to claim 5 and claim 11, or Koyrakh in view of Harlev suggests the method according to claim 5 and claim 11.  Although Koyrakh does not explicitly disclose coloring a graphical representation of the electrophysiological signal, Koyrakh appears to show a color-coded or shaded graphical representation of the electrophysiological signals in figures 3 and 4, panels 300.  Panels 300 also provide a scale with varying degrees of shading or varying colors, which appears to correlate to the cycle length times provided in the legend.  Therefore, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate the step of coloring a graphical representation of the electrophysiological signals, as doing so advantageously allows multiple degrees of data to be presented simultaneously on the same map.  Harlev also describes coloring a graphical representation of the electrophysiological signal (figure 11). 

Allowable Subject Matter
Claim 19 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.  The prior art of record does not disclose using an equation similar to that recited in order to calculate the signal quality metric.  Although the Koyrakh and Harlev references discussed above describe that multiple inclusion criteria and metrics may be used to select a subset of electrophysiological data points for generating an electrophysiological map, neither Koyrakh nor Harlev disclose or suggest using a function of the form recited in pending claim 19.  
Due to the specificity of the equation, the Examiner respectfully submits that the prior art does not contain the requisite teaching, suggestion, and motivation to obviate the pending claim.  Therefore, the inventive features recited in the pending claims are not disclosed by the prior art and are not suggested by an obvious combination of the most analogous prior art elements.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/Ankit D Tejani/
Primary Examiner, Art Unit 3792